Title: To John Adams from Ann Frances Bulkeley Humphreys, 4 June 1818
From: Humphreys, Ann Frances Bulkeley
To: Adams, John


				
					My dear Sir
					Boston June 4th. 1818
				
				It was the wish of my lamented Husband, that after his death, small tokens of his affection & remembrance should be presented to each of his dearest & most esteemed friends… this sacred request of his, must plead my apology to the most valued & most highly venerated of his friends & Patrons, for presuming to write to him this note, & offering him a little braid of General Humphrey’s Hair, with an engraved likeness of him, which was a most excellent one at the period it was taken. Deign to accept them, my dear Sir, & with them, the Sentiments of high consideration, respect, & sincere attachment of the afflicted
				
					Ann Frances Humphreys.
				
				
					I request my best respects may be offered to Mrs Adams & your family.
				
			